Citation Nr: 9910204	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for organic 
heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1971.

This appeal arises from a rating decision of April 1996 from 
the North Little Rock, Arkansas, Regional Office (RO).


REMAND

The veteran was provided a supplemental statement of the case 
in March 1997.  However, records in the claims file indicate 
that subsequent to the supplemental statement of the case 
being issued, the veteran was hospitalized on two occasions 
at VA medical facilities where the treatment he received 
included treatment of his cardiovascular disease.  
Additionally, pertinent VA clinical records dated after the 
March 1997 supplemental statement of the case were received.  
The RO has not considered the additional hospital or clinical 
records.  Accordingly, this case must be returned to the RO 
to consider the additional medical records and provide the 
veteran with a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (1998).

The record indicates that the veteran is receiving continuing 
VA treatment for his cardiovascular disease.  Records of such 
treatment may be of probative value in assessing his 
disability.  Additionally, the veteran was last examined in 
January 1997 and has undergone additional evaluation and 
treatment related to his cardiovascular disease.  Further 
examination of the veteran would be useful in assessing the 
current state of his cardiovascular system.  Accordingly, the 
case will be returned to the RO to request additional medical 
records and conduct additional examination of the veteran.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of VA treatment records related to the 
veteran's cardiovascular problems from 
the VA Medical Center at Little Rock, 
Arkansas, from June 1998 to the present.

2.  The RO should request that the 
veteran be scheduled for a VA 
cardiovascular examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should provide 
detailed findings concerning the 
veteran's cardiovascular problems.  The 
examiner should present all findings, and 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiners for 
review prior to evaluation of the 
veteran.

3.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for organic heart 
disease can be granted.  In reviewing the 
veteran's claim, the RO should also 
consider the medical evidence that was 
received subsequent to the March 1997 
supplemental statement of the case.  The 
RO should conduct any additional 
evidentiary development that is deemed 
necessary.


If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


